Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Schmidt and Deborah Barker filed a complaint and amended complaint against Wells Fargo Home Mortgage, seeking to assert, inter alia, claims for fraud and claims under the Fair Debt Collection Practices Act and the Virginia Consumer Protection Act. The district court dismissed the complaint pursuant to Fed. R.Civ.P. 12(b)(6), concluding that Schmidt and Barker failed to state a claim for relief. We have reviewed the record and the briefs filed by the parties, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schmidt v. Wells Fargo Home Mortgage, 2011 WL 1597658 (E.D.Va. Apr. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.